DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-19) in the reply filed on 3/8/21 is acknowledged.  The traversal is on the ground(s) that there is no search burden between the groups.  This is not found persuasive because the apparatus does not involve the additional steps recited in the method of treating a disorder or method of making the device.  For example the device of claim 1 need not have the lock screw adjusted, if the desired result is achieved rapidly.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/8/21.
Specification
The amended specification filed 12/13/2019 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment containing only two arms must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 11-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 11, the terms “left end” and “right end” lack antecedent basis in the claims and it is unclear if these terms are intended to correspond to the previously recited left and right sides, or another structure
Regarding claim 17, the claim appears to be a duplicate of claim 5.  It is unclear if an error has occurred or otherwise what the dependency of the claim should be.  Additionally the terms “left end” and “right end” lack antecedent basis in the claims and it is unclear if these terms are intended to correspond to the previously recited left and right sides, or another structure.  Clarification is required. 
Additionally, in claims 5, 11 and 17, the term “attached to the direction of expansion” is indefinite, as it is unclear how a structure can be attached to a direction.  As best understood the claim should read that the legs are attached to the body in or along the direction of expansion.  Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 8-9 and 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the In the instant case, claim 1 provides a choice of a) angled implant holes, b) a cover and c) antimicrobial surface.  Accordingly, in the instance where option B is chosen, claims, 2, 8 and 15 do not further limit the base claim.  Similarly, in the instance where option C is chosen, claims 3, 9 and 14 do not further limit the base claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16394846 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the instant claims are encompassed by the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16851851 in view of Kim (US 2017/0354482 A1). 
Regarding claims 1, 3 and 14, claims 1 and 7 of US 16/851851 discloses all the limitations of the claims (see claims), except wherein the body comprises an anchoring leg configured to be fixed directly to a palatine bone, the leg being affixed or releasably attached to the half of the body as required.  
Kim, however, teaches a similar palatal expander which comprises two halves of a device body (100), each half having a left side and a right side, a middle portion (see Fig. 1), and at least an anchoring leg (700) configured to be fixed directly to a palatine bone, the anchoring leg being affixed or releasably attached to the half of the device body (see Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of US 16851851 to include an anchoring leg, as taught by Kim, as such modification would improve force application to the palate, improving expansion efficiency, and aid in keeping the device in the desired location.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170354482 A1) in view of Scheu-Dental (DE 19808593 A1).
Regarding the above claims, Kim discloses a maxillary skeletal expander ("M-MARPE") device (see Fig. 1), comprising: two halves (100) of a device body, each half having a left side and a right side, a middle portion (see Fig. 1), and at least an anchoring leg (700) configured to be fixed directly to a palatine bone, the anchoring leg being affixed or releasably attached to the half of the device body (see Fig. 1); at least two arms (200), each of the at least two arms having a proximal end fixed to one of the two halves of the device body and a distal end extending toward teeth (see Fig. 1); a lock screw (300) rotatably coupled to the two halves of the device body and configured 
Scheu-Dental, however, teaches a dental expander device (1) comprising a cover (21) which releasably covers substantially all of a surface of and expansion element (6) and expanding legs (3/5).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim to include the teachings of covering the expansion element of a dental expander with a .  
Claims 3, 9, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Scheu-Dental, as combined above, in view of Raby et al (US 2020/0253696 A1).
Regarding the above claims, Kim/Scheu-Dental, as combined above, teaches all the features of the claimed invention based on claims 1 and 4-7 as explained above (per claims 15-16 and 18-19), including wherein the expanding component comprises the two halves of the body, the lock screw and the pair of slide rails, but does not teach wherein the two halves of the body, the arms, the lock screw and the pair of slide rails have an antimicrobial surface as required.  
Raby et al, however, teaches a palatal expander (see Figs) which has an expanding component (18) and arms (20) which have an antimicrobial surface (see [0045], [0054] and [0112]; e.g. silver coated non-biocompatible metal).  The Examiner notes that silver is antimicrobial.  Further, the Examiner notes that the expanding component is taught to be formed with non-biocompatible metal coated with silver, and that it is formed of substantially the same material as the arms, which are disclosed as being formed of any alloy used to make orthodontic appliances, thereby encompassing .  
Claims 1, 3-7, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Raby et al.
Regarding the above claims, Kim discloses a maxillary skeletal expander ("M-MARPE") device (see Fig. 1), comprising: two halves (100) of a device body, each half having a left side and a right side, a middle portion (see Fig. 1), and at least an anchoring leg (700) configured to be fixed directly to a palatine bone, the anchoring leg being affixed or releasably attached to the half of the device body (see Fig. 1); at least two arms (200), each of the at least two arms having a proximal end fixed to one of the two halves of the device body and a distal end extending toward teeth (see Fig. 1); a lock screw (300) rotatably coupled to the two halves of the device body and configured to adjust a distance between the two halves of the device body (see Figs. 1-2 and 
Raby et al, however, teaches a palatal expander (see Figs) which has an expanding component (18) and arms (20) which have an antimicrobial surface (see [0045], [0054] and [0112]; e.g. silver coated non-biocompatible metal).  The Examiner notes that silver is antimicrobial.  Further, the Examiner notes that the expanding component is taught to be formed with non-biocompatible metal coated with silver, and .  
Claims 2, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Raby et al, as combined above, further in view of Scheu-Dental.
Regarding the above claims, Kim/Raby, as combined above, teaches all the features of the claimed invention based on claims 1 and 4-7 as explained above (per claims 9-13), but does not teach wherein the device comprises a cover that covers all or substantially all the bottom surface of the device, the cover being releasably attached to the expander as required. 
Scheu-Dental, however, teaches a dental expander device (1) comprising a cover (21) which releasably covers substantially all of a surface of and expansion element (6) and expanding legs (3/5).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim/Raby, as combined above, to include the teachings of covering the expansion element of a dental expander with a removable cover, as taught by Scheu-Dental, as such modification would protect the expansion element, and aid in reducing debris/fluid being retained therein or on, while still maintaining access to the expansion screw.  It is noted that should the device of Kim/Raby, as combined above, be modified by providing a cover, as taught by Scheu-Dental, as combined above, the Examiner notes that the bottom surface would be substantially all covered since it would be the only exposed surface and since Scheu-Dental teaches covering the expansion element (see above).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 3800420 and US 3921294 teach similar palatal expander devices both having releasable covers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772